398 Pa. 457 (1960)
Freeman, Appellant,
v.
Ajax Foundry Products, Inc.
Supreme Court of Pennsylvania.
Argued January 4, 1960.
March 22, 1960.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
*458 Abraham L. Freedman, with him Robert E. Wachs, Louis J. Goffman, and Wolf, Block, Schorr and Solis-Cohen, for appellants.
Nochem S. Winnet, with him Stephen J. Korn, Nathan L. Posner, and Fox, Rothschild, O'Brien & Frankel, for appellees.
OPINION PER CURIAM, March 22, 1960:
The order entered in the court below is affirmed on the opinion of Judge GRIFFITHS, of the Court of Common Pleas No. 1 of Philadelphia County, reported in 20 Pa. D. & C. 2d 128.